UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7614




In Re:   CLARENCE HICKS,

                Petitioner,



                 On Petition for Writ of Mandamus.
             (1:98-cr-00259-BEL-9; 1:02-cv-02076-BEL)


Submitted:   May 16, 2008                   Decided:    May 29, 2008


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition granted by unpublished per curiam opinion.


Clarence Hicks, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Clarence Hicks has petitioned this court for a writ of

mandamus, complaining of delay in the district court.        Finding

substantial delay below, we grant the mandamus petition.

          Following the district court’s ruling in a 28 U.S.C.

§ 2255 (2000) motion filed by Clarence Hicks, Hicks filed a motion

under Fed. R. Civ. P. 60(b).    The district court entered an order

in April 2006 addressing Hicks’s motion, dismissing some of the

claims therein and ordering the Government to respond to the

remaining claims.   The Government responded in July 2006.    Hicks

sought leave of the court to reply to that response, which was

granted on August 2, 2006.   No further action has been taken in the

district court regarding the Rule 60(b).

          As we conclude that Hicks has established a clear and

indisputable right to expeditious treatment of his Rule 60(b)

motion, and no other adequate remedy is available, we find that he

has shown his entitlement to the writ of mandamus.       See Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980); In re Beard,

811 F.2d 818, 826 (4th Cir. 1987).      Therefore, the petition for

writ of mandamus is granted.   The district court is ordered to act

on the Rule 60(b) motion pending in case No. 1:98-cr-00259-BEL-9;

1:02-cv-02076-BEL within sixty days of the date of this opinion.

We grant Hicks leave to proceed in forma pauperis.      We dispense

with oral argument because the facts and legal contentions are


                                - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                  PETITION GRANTED




                              - 3 -